DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US2017/054779 filed 10/02/2017. PCT/US2017/054779 has PRO of 62403619 filed 10/03/2016 and PRO of 62403625 filed 10/03/2016.
	However, the subject matters of claims 17-18 are not present in the provisional applications of PRO of 62403619 and PRO of 62403625. 
  	Accordingly, claims 1-16, 19-26 and 28 are afforded the effective filing date of 10/03/2016. Claims 17-18 are afforded the effective filing date of 10/02/2017.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 and 25-26, drawn to an emulsion and a geometrical Janus micelle, in the reply filed on 06/22/2022 is acknowledged.
Claims 22-24 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.

Status of the Claims
	Claims 1-26 and 28 are pending in this instant application, of which claims 22-24 and 28 are withdrawn at this time being drawn to a nonelected groups/inventions. 
	Claims 1-21 and 25-26 are examined herein on the merits for patentability.

Improper Markush Grouping
Claim 8 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “hydrophilic functionalized polymer selected from the group consisting of polystyrene (PS), polymethylmethacrylate (PMMA), polylactic acid (PLA), and polyvinylcyclohexame (PVCH)” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while “polystyrene (PS), polymethylmethacrylate (PMMA), polylactic acid (PLA), and polyvinylcyclohexame (PVCH)” are an alternative members of hydrophobic polymers, “polystyrene (PS), polymethylmethacrylate (PMMA), polylactic acid (PLA), and polyvinylcyclohexame (PVCH)” are not hydrophilic functionalized polymers.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-11, 20, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitations of “a more hydrophilic block” and “a more hydrophobic block” are indefinite because it is unclear what is meant by “more hydrophilic block” and “more hydrophobic block,” as “more” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite how “more” is hydrophilic block relative to what component and how “more” is hydrophobic block relative to what component? Due to the metes and bounds of “more” is unclear, claim 3 will be interpreted for art rejection purposes as a block copolymer comprising a hydrophilic block and a hydrophobic block.
Regarding claims 6 and 26, the recitations of “high glass-transition temperature (Tg) polymer” and “low glass-transition temperature (Tg) polymer” are indefinite because it is unclear what is considered as “high” or “low” glass-transition temperatures, “high glass-transition temperature” and “low glass-transition temperature” are relative terms that are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For art rejection purpose, “high glass-transition temperature (Tg) polymer” and “low glass-transition temperature (Tg) polymer” in claims 6 and 26 will be interpreted as hydrophilic polymer and hydrophobic polymer, respectively.
Regarding claims 8-11, the recitations of “combinations” in claims 8-11 are indefinite because it is unclear what is meant by “combinations” as it relates to the Markush group recited in the claims. What are the combinations? 
Regarding claim 8, the Markush grouping of “hydrophilic functionalized polymer selected from the group consisting of polystyrene (PS), polymethylmethacrylate (PMMA), polylactic acid (PLA), and polyvinylcyclohexame (PVCH)” as recited in claim 8 renders the claim indefinite because the metes and bounds of the Markush claim is unclear due to the inability to envision of all of the members of the Markush groupings, as “polystyrene (PS), polymethylmethacrylate (PMMA), polylactic acid (PLA), and polyvinylcyclohexame (PVCH)” are hydrophobic polymers and not hydrophilic functionalized polymer. Thus, a boundary cannot be drawn separating embodiments encompassed by the claim from those that are not.
Regarding claim 20, the recitation of “the asymmetric Janus nanocolloid” in the claim is indefinite because there is insufficient antecedent basis for this recitation in the claim. It is unclear what asymmetric Janus nanocolloid is claim 20 referencing to, as the emulsion of claim 20 does not contain nanocolloid and claim 1 also does not contain nanocolloid, but rather nanoparticle.
Regarding claim 26, the recitation of “the hydrophobic face” in the claim is indefinite because there is insufficient antecedent basis for this recitation in the claim. It is unclear what hydrophobic face is claim 26 referencing to, as the micelle of claim 25 does not contain a hydrophobic face, but rather a oleophilic face.
As a result, claims 3, 8-11, 20, and 26 do not clearly set forth the metes and bounds of patent protection desired.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prud’Homme et al (3 September 2015; WO 2015/130835 A1), as evidenced by Granick et al (US 2010/0305219 A1).
Regarding claim 1, Prud’Homme teaches a emulsion comprising Janus nanoparticles comprising a hydrophilic polymer surface and a hydrophobic polymer surface, wherein the Janus nanoparticle is located at an interface between a liquid-liquid dispersion (Abstract; [0010], [0013]-[0014], [0020], [0024], [0027], [0032]-[0033], [0036]-[0039], [0044]-[0046]; Table 1; [0050], [0056], [0060], [0073]-[0074], [0080]-[0082]; [0093]-[0103]; Examples 1-3; claims 1, 11-15, 23-26). The hydrophilic polymer and hydrophobic polymer of Prud’Homme used for forming the Janus nanoparticles are different from one another and thus, the Janus nanoparticles of Prud’Homme is asymmetric. Additionally, as evidenced by Granick, the “emulsion” of Prud’Homme is well established in the prior art as a combination of two liquids such as oil and water (Granick: Abstract; [0002], [0024]-[0027], [0032]-[0033] and [0040]), thereby the emulsion of Prud’Homme containing the Janus nanoparticles would necessarily contains a hydrophilic liquid (water) and a hydrophobic liquid (oil). 
Regarding claim 2, Prud’Homme teaches the Janus nanoparticle contains organic polymers ([0010], [0014], [0044], [0050], [0080]; Examples 1-3).
Regarding claim 3, Prud’Homme teaches the Janus nanoparticles contains a block copolymer comprising a hydrophilic block and a hydrophobic block (Abstract; [0010], [0013]-[0014], [0020], [0024], [0027], [0032]-[0033], [0036]-[0039], [0044]-[0046]; Table 1; [0050], [0056], [0060], [0073]-[0074], [0080]-[0082]; [0093]-[00103]; Examples 1-3; claims 1, 11-15, 23-26).
Regarding claim 4, Prud’Homme teaches the Janus nanoparticles further contains a homopolymer ([0015]-[0017], [0080]-[0081]; Examples 1-3).
Regarding claim 5, Prud’Homme teaches the block copolymer and the homopolymer are biodegradable and biocompatible ([0019] and [00102]; claim 24).
Regarding claims 6 and 7, Prud’Homme teaches the hydrophilic polymer includes polylactic acid (PLA) and the hydrophobic polymer includes polybutadiene ([00102]).
Regarding claim 8, Prud’Homme teaches the hydrophilic polymer can be selected from poly(vinylpyridine) (PVP), polyvinylcyclohexane (PVCH), and poly(methacrylic acid) ([0014], [00103]; claim 11).
Regarding claim 9, Prud’Homme teaches the hydrophobic polymer can be selected from polyisoprene (PI), polybutadiene (PB) and polycaprolactone (PCL) ([0014], [0050]; Examples 1-3).
Regarding claim 10, Prud’Homme teaches the hydrophilic polymer surface can contain a polymer selected from carboxy-terminated polystyrene and hydroxyl-terminated polystyrene ([0044]; Table 1).
Regarding claim 11, Prud’Homme teaches the hydrophobic polymer can be selected from polystyrene (PS), polyisoprene (PI), and polybutadiene (PB) ([0014], [0050]; Examples 1-3).
Regarding claim 12, Prud’Homme teaches the Janus nanoparticles is made from  polystyrene (PS) - poly(lactic acid) (PLA) and polybutadiene (PB) - PLA polymer pairings ([00102]).
Regarding claim 20, Prud’Homme teaches the Janus nanoparticles contains a first hydrophobic polymer, a second polymer, and an amphiphilic block copolymer, wherein the second polymer is a carboxy-terminated polymer such as carboxy-terminated polystyrene, and the amphiphilic block copolymer contains a hydrophobic block formed from the same monomer units as the first hydrophobic polymer (Abstract; [0010], [0013]-[0014], [0020], [0024], [0027], [0032]-[0033], [0036]-[0039], [0044]-[0046]; Table 1; [0050], [0056], [0060], [0073]-[0074], [0080]-[0082]; [0093]-[00103]; Examples 1-3; claims 1, 11-15, 23-26).
As a result, the aforementioned teachings from Prud’Homme (as evidenced by Granick) are anticipatory to claims 1-12 and 20 of the instant invention.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erhardt et al (J. Am. Chem. Soc., 2003, 125: 3260-3267).
Regarding claim 25, Erhardt teaches a Janus micelles containing an aggregate of Janus particles made from hemispheres of polystyrene and poly(methacrylic acid), wherein the polystyrene is oriented towards a center of the aggregate (Abstract; Introduction; page 3261, right column; page 3262; page 3265, right column; page 3266). 
Regarding claim 26, as discussed above, Erhardt teaches Janus particles made from hemispheres of polystyrene and poly(methacrylic acid), and thus, poly(methacrylic acid) meets the hydrophilic face and polystyrene meets the hydrophobic face of claim 26.
As a result, the aforementioned teachings from Erhardt are anticipatory to claims 25-26 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prud’Homme et al (3 September 2015; WO 2015/130835 A1), as evidenced by Granick et al (US 2010/0305219 A1).
The emulsions of claims 1-12 and 20 are discussed above by Prud’Homme (as evidenced by Granick), said discussion being incorporated herein in its entirety.
Regarding claim 19, Prud’Homme teaches the Janus nanoparticle has a diameter in the range from 50 nm to 800 nm ([0013], [0019], [0046], [0056], [0059]; c claims 8 and 23).
It would have been obvious to one of ordinary skill in the art to routinely optimize the particle diameter of the Janus nanoparticle of Prud’Homme to a diameter in the range of from 400 nm to 800 nm, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do because as discussed above, Prud’Homme teaches that the particle diameter of the Janus nanoparticle can optimize in the range from 50 nm to 800 nm, which is a particle diameter range which overlaps the claimed range of 400 nm to 800 nm. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the particle diameter of Janus nanoparticle would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prud’Homme et al (3 September 2015; WO 2015/130835 A1), and further in view of Guillerm et al (RSC Adv., 2014, 4: 10028-10038).
The emulsions of claims 1-12 and 20 are discussed above by Prud’Homme (as evidenced by Granick), said discussion being incorporated herein in its entirety.
However, Prud’Homme does not teach limitations of claims 13-18.
Regarding claims 13-18, Guillerm teaches amphiphilic block copolymer containing hydrophobic polylactic acid (PLA) homopolymer and hydrophilic PEO-b-PCL copolymer, wherein the amphiphilic block copolymer forms micellar nanostructures in water (Abstract; Introduction; pages 10031-10036). Guillerm teaches PLA has a molecular weight of 12 kDA, the PEO has a molecule weight of 5 kDA and the PCL has a molecular weight of about 14 kDA (pages 10031-10035).
It would have been obvious to one of ordinary skill in the art to incorporate PLA as the hydrophobic polymer and  PEO-b-PCL as the hydrophilic polymer in the Janus nanoparticle of Prud’Homme, per guidance from Guillerm, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Guillerm indicated that amphiphilic block copolymer containing PLA and PEO-b-PCL forms well-define spherical micellar nanostructures with tunable sizes and morphologies having a micellar diameter between 27 nm and 35 nm (Guillerm: pages 10035-10036), which are suitable polymers as well as, within the scope of the desired hydrophilic polymer and hydrophobic polymer used in forming the Janus nanoparticle of Prud’Homme ([0014], [0070], [0092], [00103]; claim 11). Thus, an ordinary artisan seeking to produce Janus nanoparticle with a well-define nanostructure size would have select PLA and PEO-b-PCL from known hydrophobic polymers and hydrophilic polymers suitable for use in forming Janus nanoparticles, as Prud’Homme indicated that PLA, PEO, PCL and copolymers thereof are suitable polymers for forming Janus nanoparticles (Prud’Homme: [0014], [0070], [0092], [00103]; claim 11), and achieve Applicant’s claimed invention with reasonable expectation of success. As such, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-12, and 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prud’Homme et al (3 September 2015; WO 2015/130835 A1), and further in view of Hildgen et al (27 July 2006; US 2006/0165987 A1).
The emulsions of claims 1-12 and 20 are discussed above by Prud’Homme (as evidenced by Granick), said discussion being incorporated herein in its entirety.
However, Prud’Homme does not teach polyethylene glycol polymers are coupled through EDC molecules to the amine functionality of the second polymer of claim 21.
Regarding claim 21, Prud’Homme teaches polyethylene glycol polymer (PEO) can be covalently bonded to a hydrophobic polymer, and such hydrophobic polymer can be functionalized with a amine terminal group (Prud’Homme: [0015], [0045], [0092]).Hildgen teaches the use of hydrophilic PEG segment coupled to a hydrophobic polymer to form nanospheres/nanoparticles enhances the biocompatibility, hydrophilicity efficiency and stability of the nanospheres/nanoparticles (Hildgen: [0032], [0086]-[0088], [0123], [0125], [0127]-[0129]; claim 35). Hildgen teaches PEG is coupled (covalently bonded) to the hydrophobic polymer via EDC, and such coupling enhances the efficiency of the reaction to form copolymer (Hildgen: [0032], [0086], [0129]). 
It would have been obvious to one ordinary skill in the art to couple polyethylene glycol to an amine functionalized polymer of Prud’homme via EDC, and produce the claimed invention. One ordinary skill in the art would have been motivated to do so because Hildgen indicated that such coupling of polyethylene glycol to a polymer via EDC enhances the biocompatibility, hydrophilicity efficiency and stability of the nanospheres/nanoparticles, which is the features desired in the formation of the Janus nanoparticles of Prud’homme ([0019], [0045], [0091], [0093] and [00102]; claim 24). Thus, an ordinary artisan seeking to enhance the hydrophobicity/hydrophilicity difference between the two faces (hydrophobic and hydrophilic surfaces), as well as, maximize the interfacial stabilization properties of the Janus nanoparticle, would have looked to coupling (covalently bonding) polyethylene glycol to an amine functionalized polymer of Prud’homme via EDC, and produce Applicant’s claimed invention with reasonable expectation of success. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613